Response to Amendment/Arguments
1.     This action is response to Applicant’s amendment/arguments received on 4/21/2021. The Applicant’s arguments are fully considered, however they are moot because of new grounds of rejection which was necessitated because of amendments to the claims.                                   
   Claim Rejections - 35 USC § 103
2.     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




3.         Claims 1-13, 19 and 21  are rejected under 35 U.S.C. 103 as being unpatentable over Koren et al. (US 2016/0224871) in view of Hendricks (US 6675386)
            Regarding claims 1 and 19 Koren discloses accessing, by a computing device, content stored or captured by a user device (Fig. 1, Block 102, paragraph 0011, lines 6-10 and paragraph 0012); 
            determining, by the computing device, context associated with the content (paragraph 0011,  Koren states “Techniques discussed herein include utilizing image processing and analysis capabilities to provide automated social circle generation and analysis for a variety of applications. In an example, an analysis of an individual's personal info entered into a system or through facial recognition techniques may context for the relationship. This information may be useful for different application such as social networking, security privileges control . This obviously corresponds to determining, by the computing device, context associated with the content); 
            determining, by the computing device, a center of attention of the content based on the context (Koren in paragraph 0036 states “FIG. 4 is an example of a hierarchical predefined ontology 400, according to an embodiment. The identifying characteristics and relationships extracted from a photo may be assigned to entries in a hierarchical predefined ontology 400, depicting the possible groups one could be associated with, the different relationship types one may be in, or other characteristics. For example, ontology 400 depicts a small subset of a predefined family [context] ontology as an example of the possible relations may be predefined”. Figure 4 shows family which obviously shows PARENT as center of attention which is highlighted and their relationship to their offspring such as SON and DAUGHTER. Therefore paragraph 0036 and figure 4 obviously disclose determining, by the computing device, a center of attention [PARENT] of the content based on the context [family]); 
             identifying, by the computing device, relationships between the center of attention and one or more other individuals or objects present in the content (Koren in paragraph 0036 states “FIG. 4 is an example of a hierarchical predefined ontology 400, according to an embodiment. The identifying characteristics and relationships extracted from a photo may be assigned to entries in a hierarchical predefined ontology 400, depicting the possible groups one could be associated with, the different relationship family [context] ontology as an example of the possible relations may be predefined”. Figure 4 shows family which obviously shows PARENT as center of attention which is highlighted and their relationship to their offspring such as SON and DAUGHTER. This obviously corresponds to identifying relationships between the center of attention and one or more other individuals or objects present in the content); and
            outputting, by the computing device, information identifying the relationships for displaying the information identifying the relationships on a content viewer application (Fig 2  shows outputting the relationships and paragraph 0040 disclose computing device and display which obviously can be used outputting the relationships of figure 4). 
             Koren however has not shown the center of attention of the content being wild life animal. 
             In the same of field of endeavor of accessing video/image content stored or captured by a user device Hendricks disclose the center of attention of the content being wild life animal based on context (Hendricks Figs.18 & 21, Hendricks in col. 19, lines 28-47, states “automatic monitoring and/or tracking may be performed. Often, researchers and photographers wait through long periods of inactivity before a desired event occurs. For example, a photographer may wait for hours for a lion or other wildlife to approach the photographer's position. The present invention may be used to automatically monitor a remote region for activity. In this case, a processor may monitor the multiple cameras or the digital wide-angle video for pixel changes indicating the desired event. For example, an approaching lion in an otherwise inactive desert environment will cause a moving pattern to form on a camera's output or in the wide angle image. A processor may detect the pattern and alert a wildlife researcher that an event is occurring. Further, the processor may automatically and continually display the relevant camera output, or the segment of the wide angle image containing the lion, thereby tracking the lion. This corresponds to the center of attention of the content being wild life animal based on context. In the system of Hendricks the context is monitoring a remote region for activity. In this case, a processor may monitor the multiple cameras or the digital wide-angle video for pixel changes indicating the desired event. Tracking of an approaching lion in an otherwise inactive desert environment (context), content is the video of tracking/ monitoring and the center of attention is obviously lion in the desert environment (center of attention). Furthermore the video of tracking/ monitoring would identify the relationship between lion (center of attention) and desert environment (objects).
             Therefore it would have been obvious to one having ordinary skill in the art before the claimed invention was filed to determine the center attention as wild life animal based on tracking/monitoring of lion in the desert environment as shown by Hendricks because such a system provide automatic monitoring of desired event such as appearance in the remote area of the lion as disclosed by Hendricks in col. 19, lines 28-40.  
             Regarding claim 2  Koren disclose obtaining data related to center of attention, the identifying relationship is based on obtaining the data (Koren Fig. 4 paragraph 0036 and figure 2, paragraphs 0022-0023  show obtaining relationship data is based photograph [data] and content data from storage) and 

            Regarding claim 4, Koren disclose user device is wearable device (Koren paragraphs 0012 and 0037 disclose user device is mobile device such as cell phone, PDA  which obviously is wearable).
                Regarding claim 5 Koren display the relationship in the form of tags (Fig 2  shows outputting the relationships and paragraph 0040 disclose computing device and display which obviously can be used outputting the relationships of figure 4 and paragraph 0036,  Fig. 4 show relationship such as PARENT, DAUGHTER and SON which obviously in the form of tags.
            Regarding claim 6  Koren disclose context is based on the metadata stored within the content (Koren Fig 1 shows context [soccer group/ teammates] is based on metadata stored in block 112).
              Regarding claim 7 Koren disclose determining the context comprise identifying the event (paragraph 0011,  Koren states “Techniques discussed herein include utilizing image processing and analysis capabilities to provide automated social circle generation and analysis for a variety of applications. In an example, an analysis of an individual's personal info entered into a system or through facial recognition techniques may provide the ability to cross reference a variety of data sources to generate a social relationship and context for the relationship. This information may be useful for different application such as social networking, security privileges control. Event is obviously social networking [gathering] and security privileges control).

              Regarding claim 9  Koren disclose accessing the content/footage comprise accessing live content in real time (Fig. 1 block 102 accessing the picture [content]  which obviously can be obtain using mobile phone disclose in paragraph 0037).  
               Regarding claim 10 Koren disclose a service provider at least one of creates or maintain or deploy and supports the computing device (Koren Figs. 1, 4 and 5, Koren in figure 5, paragraph 0037 show the system based on the network which includes server machine and client device which are connected via link, it would be obvious that entity {“service provider”} has created the system, maintain the system and support the system and the system was not created on its own.
               Regarding claim 11 Koren disclose the accessing the content, the determining the context, the determining the center of attention, the identifying the relationships, and the outputting the information identifying the relationships are provided by a service provider on a subscription, advertising, and/or fee basis (see analysis of claim 1 above for accessing the content, the determining the context, the determining the center of attention, the identifying the relationships, and the outputting the information identifying the relationships and Figs. 1, 4 and 5, Koren in figure 5, paragraph 0037 show the system based on the network which includes server machine and client device which are connected via link. Based on figure 5 of network system it is obvious that the owner 
              Regarding claim 12 Koren disclose computing device software provided as service in a cloud environment (Figure 5, paragraph paragraphs 0022 and 0037 cloud computing shown in lines 19-20).
              Regarding claim 13 Koren disclose deploying a system, wherein the deploying the system comprises providing a computer infrastructure operable ( Koren Figs. 1, 4 and 5, Koren in figure 5, paragraph 0037 show the system based on the network which includes server machine and client device which are connected via link which is obviously include entity or company has deployed the system comprises providing a computer infrastructure)  to  perform the accessing the content, the determining the context, the determining the center of attention, the identifying the relationships, and the outputting the information identifying the relationships (Figs. 1-5 and see analysis of claim 1).      
4.        Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Koren et al. (US 2016/0224871) in view of Hendricks (US 6,675,386) and further in view of Garoutte (US 20060165386).
            Hendicks disclose tracking the wildlife animal across multiple security camera (Hendricks col. 19, lines 28-38, automatic monitoring and/or tracking may be performed. Often, researchers and photographers wait through long periods of inactivity before a desired event occurs. For example, a photographer may wait for hours for a lion or other wildlife to approach the photographer's position. The present invention may be used to automatically monitor a remote region for activity. In this case, a processor may monitor the multiple cameras or the digital wide-angle video for pixel changes indicating the desired event. For example, an approaching lion in an otherwise inactive desert);
            tracking interaction between one or more object and the  wild life animal (Hendricks col. 19, lines 28-38, monitoring/tracking of lion in the desert environment would provide interaction of lion in the desert environment [object]);
            identifying the wildlife animal for given situation at given time  (Hendricks, col. 19, lines 28-40, automatic monitoring and/or tracking may be performed. Often, researchers and photographers wait through long periods of inactivity before a desired event occurs. For example, a photographer may wait for hours for a lion or other wildlife to approach the photographer's position. The present invention may be used to automatically monitor a remote region for activity. In this case, a processor may monitor the multiple cameras or the digital wide-angle video for pixel changes indicating the desired event. For example, an approaching lion in an otherwise inactive desert. This corresponds to identifying the wildlife animal for given situation at given time)  and 
            recording or transmitting the event content of the multiple cameras (Hendricks col. 19, lines 28-40,  Fig. 18 shows recording/storing and transmitting the event content).
            Hendricks however has not explicitly disclose pruning content of multiple cameras. 
            In the same field of endeavor of capturing content across multiple video cameras Graoutte disclose pruning content of the multiple security cameras (Garoutte disclose in paragraph 0040, monitoring of objects of interest such as animals, vehicles and persons moving out of the premises, Garoutte in paragraph 0070 screening of 
              Therefore it would have been obvious to one having skill in the art before the filing of the claimed invention to prune the content across multiple cameras as shown by Graoutte because such a system provide saving the storage capacity of video storage and storing only video/images of object of interest.
 5.         Claims 14-18  are rejected under 35 U.S.C. 103 as being unpatentable over Koren et al. (US 2016/0224871) in view of   MUTA et al. (US 20190244154)
            Regarding claim 14 a Koren discloses accessing, by a computing device, content stored or captured by a user device (Fig. 1, Block 102, paragraph 0011, lines 6-10 and paragraph 0012); 
            determining, by the computing device, context associated with the content (paragraph 0011,  Koren states “Techniques discussed herein include utilizing image processing and analysis capabilities to provide automated social circle generation and analysis for a variety of applications. In an example, an analysis of an individual's personal info entered into a system or through facial recognition techniques may provide the ability to cross reference a variety of data sources to generate a social relationship and context for the relationship. This information may be useful for different 
            determining, by the computing device, a center of attention of the content based on the context (Koren in paragraph 0036 states “FIG. 4 is an example of a hierarchical predefined ontology 400, according to an embodiment. The identifying characteristics and relationships extracted from a photo may be assigned to entries in a hierarchical predefined ontology 400, depicting the possible groups one could be associated with, the different relationship types one may be in, or other characteristics. For example, ontology 400 depicts a small subset of a predefined family [context] ontology as an example of the possible relations may be predefined”. Figure 4 shows family which obviously shows PARENT as center of attention which is highlighted and their relationship to their offspring such as SON and DAUGHTER. Therefore paragraph 0036 and figure 4 obviously disclose determining, by the computing device, a center of attention [PARENT] of the content based on the context [family]); 
             identifying, by the computing device, relationships between the center of attention and one or more other individuals or objects present in the content (Koren in paragraph 0036 states “FIG. 4 is an example of a hierarchical predefined ontology 400, according to an embodiment. The identifying characteristics and relationships extracted from a photo may be assigned to entries in a hierarchical predefined ontology 400, depicting the possible groups one could be associated with, the different relationship types one may be in, or other characteristics. For example, ontology 400 depicts a small subset of a predefined family [context] ontology as an example of the possible relations PARENT as center of attention which is highlighted and their relationship to their offspring such as SON and DAUGHTER. This obviously corresponds to identifying relationships between the center of attention and one or more other individuals or objects present in the content); and
            outputting, by the computing device, information identifying the relationships for displaying the information identifying the relationships on a content viewer application (Fig 2  shows outputting the relationships and paragraph 0040 disclose computing.
device and display which obviously can be used outputting the relationships of figure 4). 
             Koren however has not shown the center of attention of the content being autonomous device based on the context.
             In the same of endeavor of accessing the content store or captured by a user device MUTA disclose center of attention of the content being autonomous device based on the context (paragraph 0051, disclose environment detecting unit 1032 detects the environment around the vehicle 100 required for the autonomous traveling, on the basis of the data acquired by the sensor 101. The detection target is, for example, the number and the position(s) of the lane(s), the number and the position(s) of the vehicle(s) existing around the subject vehicle, the number and the position(s) of the obstacle(s) existing around the subject vehicle (for example, pedestrian, bicycle, structure, and building), the structure of the road, and the road sign. The detection target may be anyone provided that the target is required to perform the autonomous traveling. For example, when the sensor 101 is a stereo camera, the object existing around the vehicle 100 is detected by performing the image processing for the image data picked up thereby. In the system of MUTA it is obvious that autonomous vehicle is the center of attention, content is video/ image sequence of the objects around the vehicle and   the context is the tracking of position/locations of the subject vehicle and surrounding objects (people, signs, vehicles and other obstacle). Furthermore the system of MUTA is providing positional relationship between the subject vehicle.
              Therefore it would have been obvious to one having ordinary skill in the art before the filing of the claimed invention to determine based on the context the center attention which is autonomous vehicle as shown by MUTA because such a process provide tracking and control of autonomous travel of the vehicle on the road.    
           Regarding claim 15 Koren display the relationship in the form of tags (Fig 2  shows outputting the relationships and paragraph 0040 disclose computing device and display which obviously can be used outputting the relationships of figure 4 and paragraph 0036,  Fig. 4 show relationship such as PARENT, DAUGHTER and SON.              
           Regarding claim 16  Koren disclose context is based on the metadata stored within the content (Koren Fig 1 shows context [soccer group/ teammates] is based on metadata stored in block 112 which is obviously in the form of tags).           
             Regarding claim 17 Koren disclose determining the context comprise identifying the event (paragraph 0011,  Koren states “Techniques discussed herein include utilizing image processing and analysis capabilities to provide automated social circle generation and analysis for a variety of applications. In an example, an analysis of an individual's personal info entered into a system or through facial recognition techniques may provide the ability to cross reference a variety of data sources to generate a social relationship and context for the relationship. This information may be useful for different 
            Regarding claim 18  Koren disclose accessing the content/footage comprise accessing live content in real time (Fig. 1 block 102 accessing the picture [content]  which obviously can be obtain using mobile phone disclose in paragraph 0037).  
 
           	 
                                Conclusion
6.       Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
               
                                Communication

           If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ISHRAT I. SHERALI
Examiner
Art Unit 2667

/ISHRAT I SHERALI/
Primary Examiner, Art Unit 2624
August 2, 2021